Case 2:20-cv-02291-DOC-KES Document 109 Filed 05/15/20 Page 1 of 1 Page ID #:1342




                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

   Case No. LA CV 20-02291-DOC (KESx)                                Date: May 15, 2020

    Title:   LA Alliance for Human Rights et al v. City of Los Angeles et al.


  PRESENT:        THE HONORABLE DAVID O. CARTER, JUDGE

                  Not Present                                     Austin Che
                  Court Clerk                                     Court Recorder


  PROCEEDINGS: STATUS CONFERENCE HELD ON MAY 15, 2020

        Status Conference held before Judge David O. Carter at the Los Angeles
  Homeless Services Authority, 811 Wilshire Blvd., 5th Floor Conference Room, Los
  Angeles, CA.

         The Court orders the transcripts for the hearing dates below be made available on
  the docket forthwith free of charge to all ordering parties:

  May 15, 2020, Status Conference, Job Number 4115473, Recorder Austin Che,
  transcriber, Sonya Ledanski Hyde.

         The Court orders the transcript of this hearing designated as the official court
  record.

          The recorder and transcriber referenced above are hereby ordered to submit the
  original transcript and notes to transcripts_cacd@cacd.uscourts.gov no later than
  Monday, May 26, 2020, for immediate uploading on the Court’s CM/ECF document
  filing System.

  cc: Alberto_Ortiz@cacd.uscourts.gov
      Jane W. Gilliam at calendar-la@veritext.com                      _____:___59


  MINUTES FORM 11                                          Initials of Deputy Clerk: kd
  CIVIL-GEN
